Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11, 12, 15-17, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0080171, hereinafter Zheng).
Re claim 1, Zheng discloses, an image capturing apparatus, comprising: at least one processor or circuit (pars [0020] and [0070]) configured to function as: a reception unit (102) configured to connect with an external device which is able to transmit a plurality of learned models and receive list information of a plurality of learned models (figs 1-3, par [0035]), a selection unit (102) configured to select, based on the list information of the plurality of learned models, a learned model from the plurality of learned models (pars [0036]-[0037], figs 1-3); and a transmission unit (102) configured to transmit to the external device a transmission request for the learned model selected by the selection unit (fig 3, 310, 312, 314, 316), wherein, the reception unit receives the selected learned model transmitted from the external device.
Zheng discloses the claimed invention except for separate reception/selection/transmission units.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize separate units, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Re claim 2, Zheng discloses the limitations of claim 1 including further comprising: a presentation device (308) configured to present the list information of the plurality of learned models (fig 3).Re claim 3, Zheng discloses the limitations of claim 2 including wherein the selection unit selects a learned model selected by a user from the plurality of learned models presented by the presentation device (fig 3, pars [0046]-[0048]).
Re claim 11, Zheng discloses the limitations of claim 2 including wherein the learned model is able to be applied to a plurality of subjects (fig 4, pars [0049]-[0051]).
Re claim 12, Zheng discloses the limitations of claim 11 including wherein the presentation device presents so as to make a priority order among the plurality of subjects discernable (fig 4, pars [0049]-[0051]).
Claims 15, 16, 17, 23, 24, 25, 26, 27, and 28 are rejected for the reasons stated in claims 1, 2, 3, 4, 1, 1, 1, 1, and 1, respectively. The method steps, apparatus, and computer-readable storage medium as claimed would have been obvious and expected by the apparatus of Zheng.

Claim(s) 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng as applied to claim 2 above, and further in view of Matsumoto et al. (US 2019/0147360, hereinafter Matsumoto).
Re claim 10, Zheng discloses the limitations of claim 2 but fails to explicitly disclose limitations which are disclosed by Matsumoto as follows: wherein the learned model is used in order to perform processing of any of detection processing, classification processing, region classification processing, image restoration processing, focus processing, exposure processing, and white balance processing (pars [0045]-[0050]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the learned model is used in order to perform processing of any of detection processing, classification processing, region classification processing, image restoration processing, focus processing, exposure processing, and white balance processing of Matsumoto with the apparatus of Zheng in order to select and provide the learned model suitable for the user side needs from the plurality of learned models saved in advance.
Re claim 13, Zheng discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Matsumoto as follows: wherein the learned model is data that includes either a weighting coefficient or bias information (par [0041]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the learned model is data that includes either a weighting coefficient or bias information of Matsumoto with the apparatus of Zheng in order to select and provide the learned model suitable for the user side needs from the plurality of learned models saved in advance.
Re claim 14, Zheng discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Matsumoto as follows: wherein the learned model is data that includes neural network configuration information (pars [0041], [0045]-[0047]).One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the learned model is data that includes neural network configuration information of Matsumoto with the apparatus of Zheng in order to select and provide the learned model suitable for the user side needs from the plurality of learned models saved in advance.
Allowable Subject Matter
Claims 4-9 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunniningham et al. (US 2019/0213443, hereinafter Cunningham) discloses a system trains a computer model to classify images and to draw bounding boxes around classified objects in the images. The system uses a combination of partially labeled training images and fully labeled training images to train a model, such as a neural network model. The fully labeled training images include a classification label indicating a class of object depicted in the image, and bounding box or coordinate labels indicating a number of objects of the class in the image as well as the location of the objects of the class in the image. The partially labeled training images include a classification label but no indication of where in the image any objects of the class are located. Training the model using both types of training data makes it possible for the model to recognize and locate objects of classes that lack available fully labeled training data (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696